OPINION OF THE COURT
J. ALLISON DeFOOR, II, County Judge.
THIS CAUSE coming on this day to be heard before me, and you, the defendant, having entered a plea of guilty to no valid driver’s license, F.S. 322.03 and after considering the evidence, and it appearing to the satisfaction of the Court that you are not likely again to engage *169in a criminal course of conduct and that the ends of justice and the welfare of society do not require that you should presently be adjudged guilty and suffer the penalty authorized by law.
Now, therefore, it is ORDERED and ADJUDGED that the adjudication of guilt and imposition of sentence are hereby withheld and that you are hereby placed on non-reporting Court- supervised probation for a period of two (2) days from December 16, 1983 to December 18, 1983.1
It is further ORDERED that you shall comply with the following condition(s) of probation:
1. The Defendant hereby consents to the placement of an electronic monitoring device upon his leg and agrees not to in any way tamper with same.
2. The undersigned defendant hereby agrees that beginning at 7:00 p.m. December 16, 1983 and continuously therefrom until 7:00 p.m. December 18, 1983, he will at all times remain inside of his residence trailer, located at Lot #B-24, Happy Vagabond Trailer Park, Key Largo, FL.
3. The defendant agrees that the test of his compliance with the terms of paragraph two, above, shall be the continuous receipt at Omni Communications, Inc. monitoring facilities in Key Largo, FI. of the electronic signal emitted by the electronic monitoring device, and carried to Omni Communication by common carrier.
4. Loss of signal or receipt of a tamper signal by Omni Communications, Inc. shall constitute prima facie evidence of a violation by the defendant of condition two, above, and may constitute a violation of defendant’s probation.
You are hereby placed on notice that the Court may at any time rescind or modify any of the conditions of probation, or may discharge you from further supervision, and that if you violate any of the conditions of your probation, you may be arrested and the Court may revoke your probation, adjudge you guilty and impose any sentence which it might have imposed before placing you on probation.
It is further ORDERED that the Clerk of this Court file this order in his office and record the same in the Minutes of the Court.

 with concurrent supervision by the Salvation Army Correctional Services Department.